Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered February 8, 1999, convicting him of assault in the second degree, reckless endangerment in the first degree, and leaving the scene of an incident without reporting, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that prosecutorial misconduct occurred during the closing statement is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the challenged comments constituted either a fair response to his counsel’s summation or fair comment on the evidence (see, People v Galloway, 54 NY2d 396).
The defendant was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Israel, 148 AD2d 637, 638, affd 75 NY2d 972).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Santucci, J. P., S. Miller, Friedmann and Goldstein, JJ., concur.